Citation Nr: 0803650	
Decision Date: 01/04/08    Archive Date: 02/08/08

DOCKET NO.  05-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Acquaintance


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) that denied 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include schizophrenia.  

In December 2007, the veteran appeared at a Central Office 
Board hearing before the undersigned Acting Veterans Law 
Judge.  The transcript of that hearing has been associated 
with the claims file.  

Pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c), in 
December 2007, the motion of the veteran to advance his case 
on the Board's docket was granted by the undersigned.  The 
case is now ready for appellate review.  

During the December 2007 hearing, the veteran expressed the 
desire to pursue a claim of entitlement to service connection 
for post-traumatic stress disorder, and offered pertinent 
testimony as to that issue.  Given that post-traumatic stress 
disorder is distinct from the psychotic disorder under 
consideration herein, a claim of entitlement to service 
connection for post-traumatic stress disorder is more 
appropriately viewed as a new claim.  See Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996); cf. Ashford v. Brown, 10 
Vet. App. 120, 123 (1997).  The Board does not have 
jurisdiction to consider the claim in the first instance 
because it has not been perfected for appeal and is not 
inextricably intertwined with the current issue under 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  It is therefore referred to the RO for initial 
adjudication.  It is noted in that regard, however, that 
entitlement to service connection for post-traumatic stress 
disorder was previously denied in an unappealed February 1995 
rating decision.  Consequently, the issue to be considered by 
the RO for initial adjudication is whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for post-traumatic 
stress disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

During the December 2007 hearing, the veteran testified that 
while he was stationed in Okinawa, Japan, one of his 
Sergeants sent him to the hospital, and when he got there, he 
where he was assigned to the psychiatric ward.  The veteran 
and his representative argued that this episode is ample 
evidence that his current psychiatric disorder was initially 
manifest in service.  They have requested that the case be 
remanded so that an additional search can be made for any 
medical records of the alleged psychiatric hospitalization 
directly from the service department or the service 
department hospital in Okinawa.  

The available service medical records include an October 1968 
entry (during the period of time that the veteran was 
stationed in Okinawa) that document that the veteran had been 
sent to sick bay by the First Sergeant of his Company because 
of the veteran's difficulty holding his temper when being 
corrected.  In the treatment record, the examiner noted that 
the veteran was in full control of his faculties and was 
well-oriented as to time and place.  The examiner saw no 
evidence of mental pathology, and the veteran was returned to 
duty.  

It is unclear whether the foregoing October 1968 notation in 
the service medical records documents the same episode as the 
one described by the veteran during his Hearing before the 
Board.  If it is, it is uncertain whether it represents the 
entire documentation of that episode.  Given that the veteran 
has testified that there may be additional medical records in 
the possession of the service department, an additional 
search for the putative evidence directly from the facility 
in question appears warranted.  Given that there are several 
medical facilities on Okinawa, however, it would be helpful 
if the veteran provided additional information.  

In cases in which the veteran has asserted that there are 
relevant records in the possession of a federal agency that 
have not been associated with the claims file, 38 U.S.C.A. 
§ 5103 imposes a heightened duty to determine if those 
records are available, particularly if the records in 
question are service medical records.  This heightened duty 
includes contacting the individual facilities in attempt to 
seek all of the records that the veteran believes to be 
relevant.  

Secondly, during the December 2007 hearing, the veteran 
testified that he has been in receipt of ongoing psychiatric 
treatment for the disorder at issue through the VA Medical 
Center (VAMC) in Ventnor, New Jersey.  The most recent VA 
treatment records in the claims file from the Ventnor VAMC 
are dated in November 2004.  It is incumbent upon VA to 
assist the veteran in obtaining treatment records and medical 
evidence, the possible location of which has been 
specifically identified by the veteran, in order to fully 
determine the nature and etiology of any disability at issue.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional 
information pertaining to his alleged 
psychiatric hospitalization while 
stationed on Okinawa, Japan from February 
1968 to March 1969, the AMC should 
contact the service department and the 
specific medical facilities identified by 
the veteran (at the Marine Base on 
Okinawa, Japan) for the purpose of 
obtaining service medical records, 
including psychiatric hospitalization 
records, directly from the U.S. Marine 
Corps or U.S. Navy and their medical 
facilities.  In that regard, the 
veteran's allegations with respect to the 
records alleged to be missing should be 
consulted and referenced to the service 
department and the facilities in 
question.  Copies of any records obtained 
should be associated with the claims 
file.  If no such records are available, 
a negative statement should be obtained 
and associated with the claims file.  

2.  The AMC should obtain copies of any 
psychiatric treatment records of the 
veteran from the VAMC in Ventnor, New 
Jersey, dated from November 2004 to the 
present and associate them with the 
claims file.   

3.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examinations, the AMC should adjudicate 
the veteran's claims of entitlement to 
service connection for an acquired 
psychiatric disorder, claimed as 
schizophrenia.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



